DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/16/2020.
Claims 11-15 and 17-20 are amended.
Claims 1-10 are cancelled.
Claims 11-20 are pending.
The Examiner withdraws the objection to claims 13, 15, and 18 for minor informalities due to Applicant’s amendment filed 10/16/2020. 
The Applicant has overcome the rejection of claims 11-20 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 10/16/2020.

Response to Arguments
Applicant’s arguments with respect to amended claim 11 filed 10/16/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blick et al. (US 2019/0357596) in view of Cameron (US 2016/0331026).
Regarding claim 11, Blick discloses a vapor provision system (abstract) in the form of an e-cigarette (1) comprising:
	a battery (32; equivalent to one power source);
	a first cartridge (10) having a liquid reservoir (11) containing vapor precursor in the form of a first source liquid (12) and a second cartridge (20) containing a liquid reservoir (21) containing a second source liquid (22) (equivalent to two liquid containers);
	two heaters (15; 25; equivalent to two heating elements);
	openings (19, 29; equivalent to two ports);
	an opening (8; equivalent to one outlet);
	control circuity (36) for controlling and monitoring the operation of the electronic cigarette (Paragraph 36; equivalent to a processor); and
	memory (paragraph 43) used to store an algorithm (Paragraph 43; equivalent to processor executable instructions) in order provide conventional operating functions of the electronic cigarette (paragraph 38), wherein the control circuitry is configured to:
	the user presses a button (34) in a predefined sequence to enter a programming mode in order to set desired vapor generation levels for respective ones of the cartridge such that the user may freely set 
	generate a vapor from a selected ratio by applying an appropriate amount of power to the respective heaters (Paragraph 62), wherein the rate at which a source liquid is vaporized by the vaporizer will depend on the amount of power supplied to the heater (Paragraph 34), and the rate of vapor generation can be controlled by adjusting the power supplied to the heater (paragraph 34) (interpreted as determining a first vaporization rate for the first heater 15, and determining a second vaporization rate for the second heater 25 in order to cause vaporization of the first liquid 11 and the second liquid 21) wherein the total power for vapor generation remains constant throughout the session of use (see Fig. 3; Paragraph 55; equivalent to the first heating element is configured to constantly heat the first vaporizable material);
	vapor generated in the cartridges are drawn towards the opening (19, 29; see air-path indicated by arrows on Fig. 1; interpreted as causing the first vapor to exit a first port, and a second vapor to exit a second port);
	and then the vaporized precursor is drawn out of the mouthpiece opening (Paragraph 48; equivalent to the first vapor exiting the first port and the second vapor exiting the second port to exit the apparatus via the one or more outlet).
	However, Blick does not explicitly teach for each interval of a plurality of intervals, determine a mass of the first vaporizable material and a mass of the second vaporizable material; and adjust at each interval of the plurality of intervals, based on the mass of the first vaporizable material and the mass of the second vaporizable material, at least one of the first vaporization rate or the second vaporization rate. 
	Cameron teaches an electronic vapor device (abstract; see Fig. 15) comprising a first container (1522) including a first vaporizable material (1530), a second container (1524) including a second vaporizable material (1532), a processor (1508) which generates data indicating a quantity of different vaporizable materials consumed in a defined period of time (Paragraph 140) and multiple sensor (1516, 1518) to provide measurement feedback to the processor (Paragraph 141) wherein sensor (1516) is positioned downstream of the vaporizer and may control the vaporization rate at least in part by interpreting a signal from the sensor correlated to a quantity of vapor emitted by the vaporizer (Paragraph 
	Regarding the claim limitation “mass,” the term is synonymous with the terms “amount” and “quantity.” Specifically, the term “mass” can be defined as a “quantity, amount, or number” by Merriam-Webster dictionary. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added multiple sensors configured to indicate the quantity of different vaporizable materials consumed as in Cameron to the vapor provision device of Blick in order to obtain the predictable result of providing a feedback measurement to the processor (Cameron; Paragraph 141) and allow the processor to generate data indicating the quantity of different vaporizable materials consumed (Blick; Paragraph 140). One of ordinary skill in the art would appreciate that the modification is beneficial because it allows the processor to adjust the vaporization ratio/rates of the first and second vaporizable materials when a cumulative dose is approaching a limit that calls for reduction (Cameron; Paragraph 151). 
Regarding claim 12, modified Blick further discloses the control circuitry may be configured to pump liquid from the reservoir for the first source at a rate which is twice the rate at which the liquid is pumped form the reservoir for the second liquid in order to generate vapor (Paragraph 62; interpreted as causing the apparatus to expose a quantity of the first vaporizable material to the first heating element and causing the apparatus to cause the apparatus to expose a quantity of the second vaporizable material to the second heating element).
Regarding claim 14, modified Blick further discloses a user may be able to adjust the overall total power supplied to the cartridges as well as the ratio of the power supplied to the respective 
Regarding claim 17, modified Blick discloses generating a vapor from a selected ratio by applying an appropriate amount of power to the respective heaters (Paragraph 62). 
The instant specification describes that the user preference information may comprise one or more formulas/mixtures for vaporizable materials (see Paragraph 26). In other words, the instant specification describes that mixtures are synonymous with formulas. 
Since Blick discloses selecting a ratio (equivalent to determining a mixture), Blick discloses determining a formula, and then applying an appropriate amount of power to the respective heaters (paragraph 62; equivalent to determining based on the formula the first vaporization rate and the second vaporization rate).
Regarding claim 18, modified Blick further discloses that the device supports remote programming using an ancillary device to exchange data with the electronic cigarette, for example a smartphone (Paragraph 43; equivalent to receive the one or more user preferences from a smart device or mobile device).
Regarding claim 19, modified Blick discloses the user input button (34; equivalent to a user interface).
Regarding claim 20, modified Blick discloses the air path as defined by arrows (see Fig. 1) such that a first vapor and a second vapor exit from the openings respectively (19, 29), and then exit the mouthpiece cover (6) based on a user inhaling (paragraph 21).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blick et al. (US 2019/0357596) in view of Cameron (US 2016/0331026) as applied to claim 11 above, and further in view of Bowen et al. (US 2018/0043114). 
Regarding claim 13, modified Blick discloses the apparatus as discussed above with respect to claim 11, wherein the cartridge include different amounts of vegetable glycerin (VG), propylene glycol (PG), and  additives (Flavorant and nicotine) (Paragraph 25). Additionally, Blick discloses that the cartridges (10, 20) can include different vapor precursor materials (Paragraph 69).

Bowen teaches vaporizers and vaporizers systems (abstract), the vaporizer body (101) and a cartridge (113) having one or more identifiers (138) which are recognized, detected, and read by the vaporizer body to convey information about the vaporizable material contained within the cartridge and/or about the cartridge itself (Paragraph 56; interpreted as determine a plurality of vaporizable materials based on one or more container identifiers), the information including the concentration of vaporizable material, the amount of vaporizable material, the configuration of the cartridge (e.g. heater electrical properties) (paragraph 65), wherein reading the information about the cartridge may be two ways (e.g. reading information about the vaporizable material and writing information about the operation of the device, e.g. temperature settings) (Paragraph 70) in order to control dosing of the vaporizable material (paragraph 71), the dosing may be used to control operation of the vaporizer (Paragraph 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one or more identifiers as in Bowen to the cartridges of Blick in order to obtain the predictable result of conveying information about the vaporizable material and heater electrical properties to the vaporizer body in order to obtain the predictable result of controlling a dosage of vaporizable material (Paragraph 71). Furthermore, one of ordinary skill in the art would be motivated to add identifiers to the cartridge of Blick because Blick suggests using different vaporizable material. 
Therefore, modified Blick teaches the control circuit (36) determining information about the vaporizable material (Bowen; Paragraph 56) based on a cartridge (equivalent to a user preference) including identifiers (Bowen; 138) of the first cartridge (10) and the second cartridge (20) including multiple vaporizable materials (paragraph 25), and determining a dosing based on the multiple vaporizable material (Bowen; Paragraph 70) in order to generate a vapor from a selected ratio by applying an appropriate amount of power to the respective heaters (Paragraph 62), wherein the rate at .
Claim 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Blick et al. (US 2019/0357596) in view of Cameron (US 2016/0331026) as applied to claim 11 above, and further in view of Qiu (US 2017/0280779).
Regarding claims 15-16, modified Blick discloses the apparatus as discussed above with respect to claim 11.
However, Blick is silent as to further causing the apparatus to determine, based on the one or more user preferences, a power output from a power source of the one or more power sources associated with one or more of the first vaporization rate or the second vaporization rate; determine that the power output satisfies a threshold; and adjust, based on the power output satisfying the threshold, at least one of the first vaporization rate and the second vaporization rate, wherein the power output is based on a temperature associated with vaporizing one of the first vaporizable material at the first vaporization rate, or the second vaporizable material at the second vaporization rate. 
Qiu teaches an electronic cigarette temperature control system (abstract) comprising a power supply, a heating element, a temperature detection element, and a processor (abstract), the electronic cigarette temperature control system including an input device electrically coupled to the processor configured to provide an interface for a user to input a desired target temperature TD, which is greater than or equal to the lower threshold of the operating temperature TL and less than or equal to the upper threshold of the operating temperature TH (Paragraph 20), wherein the electronic control system receives a desired target temperature (TD) (S201), then calculates a temperature (T) of the heating element (S204), compares the temperature of the heating element to the desired target temperature (S204) such that when T<TD controller maintains the output power to the heating element (S208; interpreted as determine a power output from the power source) and such that when T>TD (interpreted as determine that the power output satisfies a threshold) the control system reduces an output power to the heating element (S205; equivalent to adjust the power output based on the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature detection element as in Qiu to the device of Blick, 
Regarding the claim limitation “adjust, based on the power output satisfying the threshold, at least one of the first vaporization rate and the second vaporization rate” Blick discloses that the rate of vapor generation can be controlled by adjusting the power supplied to the heater (paragraph 34). Therefore, reducing the output power to the heating element would result in a reduction in the first vaporization rate and the second vaporization rate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747